Citation Nr: 1117415	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to March 1946.  The Veteran's decorations for his service include a Combat Infantryman Badge and the Purple Heart Medal.

The Veteran died in July 2007.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal the appellant and her daughter testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in May 2010.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In January 2011, the appellant submitted additional evidence in support of her claim.  Because this evidence had not been previously considered in a decision by the appellant's local Regional Office or Appeals Management Center, the appellant was notified in March 2011 that she had the right to an RO review of the new evidence or that she may waive the right by submitting a waiver.  In April 2011 the appellant requested that her case be remanded back the Agency of Original Jurisdiction for review of the additional evidence that was submitted in support of her claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO/AMC should review the entire record, to specifically include evidence received since the Statement of the Case in September 2009, and readjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


